Affirmed and Memorandum Opinion filed June 8, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00599-CV

                    THE CITY OF GALVESTON, Appellant

                                         V.
                             JOHN JOLLY, Appellee

                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. CV-0083661

                           MEMORANDUM OPINION

      Appellant the City of Galveston (“the City”) appeals the denial of its plea to
the jurisdiction. Appellee John Jolly obtained an ex parte temporary restraining
order (“TRO”) from County Court at Law No. 1 preventing the City from
demolishing structures on his property. The City filed a plea to the jurisdiction,
which the county court denied. In two issues on appeal, the City argues that: (1) the
county court at law lacked subject matter jurisdiction; and (2) the TRO is void
because it failed to include a date for a hearing. We affirm.
                                          I. BACKGROUND1
       On March 22, 2019, at the conclusion of a bench trial, the municipal court
entered an order to have the structures on John Jolly’s (“Jolly”) property
demolished. On March 28, 2019, Jolly obtained an ex parte TRO from county
court at law number 1 enjoining the City from demolishing the structures on his
property. The City filed an answer and plea to the jurisdiction on March 29, 2019,
but before a hearing was held on the plea, Jolly and the City agreed to resubmit the
case to the municipal court.2 The City and Jolly agreed to an extension of the TRO
through April 15, 2019, and an order to that effect was signed by the court.3
       The municipal court, on July 3, 2019, once again entered an order
authorizing the demolition of structures on Jolly’s property. On July 8, 2019, Jolly
again petitioned the county court for a TRO, along with a temporary and
permanent injunction. In the petition, Jolly stated that the “property is subject to a
suit in the Municipal Court of Galveston under cause no. 001582346 regarding
whether the home on the property should have substantial repairs made or be
subject to demolition.” Jolly represented that he had no notice of the hearing on the
issue and had filed a motion for new trial in the municipal court, but he stated that
the City “has already started to proceed with demolition of the property.” Jolly
accordingly requested a TRO and injunctive relief “[i]n order to preserve the status
quo during the pendency of this action.” The county court granted Jolly’s second
request for a TRO on July 8, 2019.
       The City filed a motion to vacate the July 8, 2019 TRO based on lack of
       1
           Jolly has not filed a brief in this appeal.
       2
        The record before us is unclear, and the City does not specify, as to how or why the case
was resubmitted to the municipal court. Based on the City’s brief, the City acquiesced in Jolly’s
motion for new trial.
       3
         On April 12, 2019, Jolly also filed a petition for pre-suit depositions, but it is not part of
this appeal.
                                                     2
jurisdiction. On July 16, 2019, the City filed an amended motion to vacate the TRO
based on lack of jurisdiction. The trial court, on July 26, 2019, denied the City’s
amended motion to vacate and extended Jolly’s TRO until August 1, 2019, or upon
further order of the municipal court.
      The City appeals the July 8, 2019 and July 26, 2019 orders denying the
City’s plea to the jurisdiction and enjoining the municipal court’s second
demolition order issued on July 3, 2019. This appeal was timely filed.
                                   II. ANALYSIS
      The City argues that the county court at law lacked subject matter
jurisdiction to enjoin the municipal court’s demolition order.
A.    STANDARD OF REVIEW AND APPLICABLE LAW
      A trial court must have jurisdiction to adjudicate the subject matter of a
cause of action. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 225–
28 (Tex. 2004). Whether the trial court possesses jurisdiction is a question of law
that we review de novo. See id. at 228. If a plea to the jurisdiction challenges the
pleadings, the trial court must determine whether the pleader has alleged facts that
affirmatively demonstrate the court’s jurisdiction. See id., at 227. When necessary,
we consider relevant evidence submitted by the parties to resolve jurisdictional
issues. See id.
      When a plea to the jurisdiction challenges the existence of jurisdictional
facts with supporting evidence, our standard of review mirrors that of a traditional
summary judgment: we consider all of the evidence relevant to the jurisdictional
issue in the light most favorable to the nonmovant to determine whether a genuine
issue of material fact exists. See Town of Shady Shores v. Swanson, 590 S.W.3d
544, 550 (Tex. 2019) (citing Miranda, 133 S.W.3d at 227–28). “[A] court deciding
a plea to the jurisdiction . . . may consider evidence and must do so when necessary
to resolve the jurisdictional issues raised.” Bland Indep. Sch. Dist. v. Blue, 34
                                          3
S.W.3d 547, 555 (Tex. 2000). A court may consider such evidence as necessary to
resolve the dispute over the jurisdictional facts even if the evidence “implicates
both the subject matter jurisdiction of the court and the merits of the
case.” Miranda, 133 S.W.3d at 226.
      We take as true all evidence favorable to the nonmovant and we indulge
every reasonable inference and resolve any doubts in the nonmovant’s favor. See
id. If the defendant establishes that the trial court lacks jurisdiction, the plaintiff is
then required to show that there is a material fact question about jurisdiction. Id. at
227–28. If the evidence raises a fact issue regarding jurisdiction, the plea must be
denied pending resolution of the fact issue by the fact finder. Suarez v. City of Tex.
City, 465 S.W.3d 623, 632 (Tex. 2015) (citing Miranda, 133 S.W.3d at 227–28).
If, on the other hand, the evidence is undisputed or fails to raise a question of fact,
the   plea   to   the   jurisdiction   must     be   determined     as   a   matter    of
law. Id. (citing Miranda, 133 S.W.3d at 228).
      Under Section 214.001 of the Texas Local Government Code, a municipality
may order the repair or demolition of a building that is “dilapidated, substandard,
or unfit for human habitation and a hazard to the public health, safety, and
welfare.” Tex. Loc. Gov’t Code Ann. § 214.001(a)(1). Section 214.0012 states that
an owner aggrieved by an order of a municipality issued under § 214.001 “may file
in district court a verified petition setting forth that the decision is illegal, in whole
or in part, and specifying the grounds of the illegality.” Id. § 214.0012(a)
(emphasis added).
      Section 25.0862 provides that:
      (a) In addition to the jurisdiction provided by Section 25.0003 and
          other law, and except as limited by Subsection (b), a statutory
          county court in Galveston County has:

             (1) the jurisdiction provided by the constitution and by general

                                            4
                  law for district courts; and

              (2) appellate jurisdiction in all appeals in criminal cases from
                  justice courts and municipal courts in Galveston County.

Id. § 25.0862.
B.     APPLICATION
       The City’s only complaint on appeal is that the county court lacked subject
matter jurisdiction to issue the TROs restraining the municipal court’s demolition
order. More specifically, the City argues that the “exclusive procedure for
challenging orders of the municipal court” is by appeal to the district court. We
disagree.
       First, we note that the City does not cite, nor can we find, any authority to
support the proposition that the exclusive remedy for a party affected by a
municipal order is appeal to the district court. Likewise, we find no authority to
support the notion that a county court at law lacks jurisdiction to issue a TRO to
enjoin a municipal court’s demolition order. Section 214.0012 states that a party
aggrieved by a municipal court’s demolition order “may” file a verified petition in
district court to challenge the order’s legality. Tex. Loc. Gov’t Code Ann.
§ 214.0012(a). However, nothing in the statute mandates that a direct appeal to the
district court is the only remedy available. See id. To the contrary, this permissive
language suggests that a direct appeal is only one of the remedies available.
Further, the statute is silent as to injunctive relief.
       Section 25.0862 of the Texas Government Code explicitly states the
jurisdiction of the Galveston county courts is concurrent with the district courts.
See Tex. Gov’t Code Ann. § 25.0862. Furthermore, “[a] district court exercising its
appellate jurisdiction pursuant to Section 214.0012 does have authority to grant
injunctive relief.” City of El Paso v. Caples Land Co., LLC, 408 S.W.3d 26, 37


                                             5
(Tex. App.—El Paso 2013, pet. denied). Thus, if a district court in Galveston
County can issue a TRO, a county court may also issue a TRO. Id.; see Tex. Gov’t
Code Ann. § 25.0862.
      Additionally, we note that the language of § 214.0012(f) seems to
contemplate the issuance of a TRO. It states: “Appeal in the district court shall be
limited to a hearing under the substantial evidence rule. The court may reverse or
affirm, in whole or in part, or may modify the decision brought up for review.” Id.
§ 214.0012(f). The right to judicial review would be meaningless if a building
could be demolished, without the possibility of a TRO being issued, before the
hearing was ever held. Likewise, the Civil Practice and Remedies Code states that
a “writ of injunction may be granted if. . . irreparable injury to real or personal
property is threatened, irrespective of any remedy at law.” Tex. Civ. Prac. & Rem.
Code Ann. § 65.011(5) (emphasis added). This further supports the idea that a
direct appeal to the district court is not the exclusive remedy.
      Lastly, and perhaps most importantly, even though Jolly repeatedly
represented below that what he sought was not an appeal, in light of the statements
in Jolly’s petition, we construe his petition as an attempt to invoke the county court
at law’s appellate jurisdiction. This includes Jolly’s request to prevent the
demolition of his property pending the outcome of the appeal. We consider the
power to grant such relief among the inherent powers within the county court at
law’s appellate jurisdiction, for the county court at law may reverse the municipal
court’s judgment and either remand or dismiss the case. See Tex. Gov’t Code Ann.
§ 30.00024(a). Further, “[t]he general rule is that every court having jurisdiction to
render a judgment has the inherent power to enforce its judgments.” Arndt v.
Farris, 633 S.W.2d 497, 499 (Tex. 1982). And as set forth above, if the City were
to demolish the structures while the appeal was pending in the county court at law,
then that court’s power to render and enforce a judgment reversing the municipal
                                           6
court’s ruling would be meaningless.
      Therefore, we conclude that the county court had jurisdiction to issue the
TRO to enjoin the July 8, 2019 and July 26, 2019 municipal court orders. We
overrule the City’s first issue.
      In its second issue, the City argues that the TROs issued on July 8, 2019 and
July 26, 2019 both failed to set a date for a hearing for a temporary injunction.
However, the City makes this argument in a single paragraph without citing any
legal authority and without offering any discussion of the relevant statutes. We
conclude that this argument is inadequately briefed and therefore we do not
consider it. See Tex. R. App. P. 38.1(i); Bruce v. Cauthen, 515 S.W.3d 495, 512
(Tex. App.—Houston [14th Dist.] 2017, pet. denied) (concluding that an appellate
issue was inadequately briefed where the appellant failed to “reference to the
Business Organizations Code provisions he cited previously, provide any citations
to relevant authorities, or offer any discussion or meaningful analysis to support his
premise”); Lundy v. Masson, 260 S.W.3d 482, 503 (Tex. App.—Houston [14th
Dist.] 2008, pet. denied) (concluding that appellant failed to provide argument or
cite authority for contention on appeal and stating that appellate court was “not
required to do the job of the advocate”); Howeth Invests., Inc. v. City of Hedwig
Village, 259 S.W.3d 877, 902 (Tex. App.–Houston [1st Dist.] 2008, pet.
denied) (concluding that appellant’s argument, which consisted of one paragraph
with no citation to legal authority, was inadequately briefed).


                                   III. CONCLUSION
      We affirm the county court’s orders granting the TROs and denying the
City’s motions to vacate for lack of jurisdiction.




                                          7
                                       /s/       Margaret “Meg” Poissant
                                                 Justice



Panel consists of Justices Bourliot, Hassan, and Poissant.




                                             8